Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





HALEK ENERGY, LLC,

                            Appellant,

v.

NATURAL GAS SERVICES GROUP,
INC.
                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00125-CV

Appeal from the

271st District Court
of Jack County, Texas

(TC# 09-09-084)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is the joint motion of Appellant, Halek Energy, LLC, and Appellee,
Natural Gas Services Group, Inc., to reverse the trial court’s judgment and remand to the trial court
for additional proceedings.  See Tex. R. App. P. 42.1.  We grant the motion, reverse the judgment
of the trial court, and remand the cause to the trial court for further proceedings.  Pursuant to the
parties’ agreement, we assess costs against the party incurring same.  See Tex.R.App.P. 42.1(d). 

July 30, 2010                                                               
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.